Mr. Justice Slater
delivered the opinion of the court.
The plaintiff settled upon the land on September 6, 1886, resided upon and cultivated the same until January 15, 1889, when he regularly made entry at the local land office, paying all fees and excess charges, and obtaining his first receipt, No. 1,166. Thereafter he resided upon and cultivated the same for the' full period required by the homestead law, building a house and barn, and making other improvements, such as farming the land and building corrals, and he continued to reside upon, occupy, and farm this land until the trial of the case. He made no final proof because of the contest initiated by the State in 1889, which continued in different forms until all similar contests were combined in the case of Morrow et al. v. State of Oregon, which was decided in favor of the State, March 16, 1903 (32 Land Dec. Dep. Int. 54), and resulting in the cancellation of plaintiff’s entry May 9, 1903. The slight variation of the facts from those in the case of Morrow v. Warner Valley Stock Co., 56 Or. 312 (101 Pac. 171), is not such as to vary the application of the *366legal principles there announced, which aret conclusive here.
The decree of the lower court will be reversed, and one entered here declaring the plaintiff to be the equitable owner of the land described, and that defendant holds the legal title subject to plaintiff’s equity, and require the defendant to convey the legal title to plaintiff by proper deed, executed by its officers, within 90 days from the filing of the mandate in the court below, or in default thereof this decree stand as such conveyance.
Further prosecution is perpetually enjoined.
Reversed.